Citation Nr: 1515371	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  14-22 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) for the period of July 15, 2010 to July 14, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1. For the period of July 15, 2010 to July 14, 2011, the Veteran had a combined rating of 90 percent.

2. The Veteran's service-connected disabilities likely rendered him unable to obtain and maintain substantially gainful employment from July 15, 2010 to July 14, 2011.


CONCLUSION OF LAW

The criteria for a TDIU from July 15, 2010 to July 14, 2011 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting TDIU.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a "substantially gainful" occupation (i.e. work which is more than marginal, that permits the individual to earn a "living wage," 38 C.F.R. § 4.16(b) (2014); Moore v. Derwinski, 1 Vet. App. 356 (1991), as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Entitlement to TDIU requires the presence of an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013). 

Between July 15, 2010 and July 14, 2011, the Veteran was service connected for diabetic nephropathy, rated 60 percent disabling; diabetes mellitus, type II, rated 20 percent disabling; peripheral neuropathy of the left upper extremity with erectile dysfunction (ED), peripheral vascular disease (PVD) and diabetic cheiropathy, rated 20 percent disabling; peripheral neuropathy of the right upper extremity with ED, PVD, and diabetic cheiropathy, rated 20 percent disabling; peripheral neuropathy of the left lower extremity with ED, PVD, and diabetic cheiropathy, rated 10 percent disabling; and peripheral neuropathy of the right lower extremity with ED, PVD, and diabetic cheiropathy, rated 10 percent disabling.  As of August 31, 2010, the Veteran was service connected for coronary artery disease (CAD), rated 60 percent disabling and for three scars, each rated noncompensable.  For the entire period from July 15, 2010 through July 14, 2011, the Veteran was rated 90 percent disabled.  Because the Veteran had at least one disability rated more than 40 percent disabling, with a combined rating in excess of 70 percent, the Veteran met the criteria for TDIU from July 15, 2010 to July 14, 2011.  The question remains whether the Veteran's service connected disabilities rendered him unable to obtain and maintain substantially gainful employment during that period.

In his claim for TDIU, the Veteran indicated that he was unable to work due to severe heart problems.  He indicated that he last worked as an insurance manager in October 2009.  He stated that he missed approximately four months of work due to illness.  He did not submit any other statements or evidence regarding his reasons for unemployment.

The Veteran was afforded VA examinations for each of his service-connected disabilities.  The examiners were asked to indicate whether the Veteran's disabilities interfered with employment.  The Veteran had a VA examination for his diabetes mellitus, type II in May 2012.  The Veteran stated that he had to regulate his activities to prevent hypoglycemia and had issues with walking and closing his hands due to diabetes mellitus, type II.  The examiner found that the disease did not impact his ability to work.  Regarding his PVD, the examiner stated that his condition could be managed medically with risk factor intervention and did not impact his ability to work.  During his examination for CAD, the Veteran indicated that he is hospitalized a couple of times per year for the condition.  It was stable at the time of the examination.  His METs testing was 3 to 5 METs, a level consistent with activities such as light yard work, such as weeding, mowing the lawn with a power mower, and brisk walking at 4 miles per hour.  The examiner noted that arthritis and obesity were impacting his METs levels.  The examiner stated that his CAD did not impact his ability to work.

The Veteran also had a VA examination for his scars, which were found to not result in functional limitations or interfere with the Veteran's ability to work.  During the kidney examination, diabetic nephropathy, the examiner noted edema but found that the condition did not interfere with the Veteran's ability to work.  Regarding ED, while the Veteran had increased daytime and nighttime voiding, the condition did not interfere with his ability to work.  During the examination for peripheral neuropathy, the Veteran stated that he had numbness and tingling of his hands and feet.  The pain in his hands was described as constant and severe while the pain in his legs was constant but moderate.  He had moderate paresthesias in the upper and lower extremities.  The examiner stated that the Veteran was unable to make a tight fist with both hands.  His skin was tight over both hands with Heberdons nodes on his fingers.  The examiner opined that the condition impacted the Veteran's ability to work as he had difficulty with fine motor movements with his hands.  He could not completely close his hands.  The examiner stated that the Veteran could work but with a job that would allow for less dexterity.

The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  While none of the VA opinions considered whether the Veteran's disabilities, when considered together, rendered him unemployable, VA's duty to assist does not require obtaining "a single medical opinion regarding the combined impact of all service-connected disabilities".  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

The Board finds that the Veteran should be given the benefit of the doubt that his service-connected disabilities, when taken as a whole, rendered him unable to obtain and maintain substantially gainful employment from July 15, 2010 to July 14, 2011.  Importantly, the Board has considered the Veteran's prior employment as an insurance manager.  This job would likely require manual dexterity, which his VA examiner stated that he no longer has.  Further, most sedentary employment would require some sort of manual dexterity such as writing, typing, or even dialing a telephone.  While it is likely that accommodations would be made, the Board finds it unlikely that the Veteran could find such a position that would provide gainful employment versus marginal employment.  Thus, considering the Veteran's employment background, the Board finds it unlikely that the Veteran would be able to obtain and maintain substantially gainful sedentary employment due to his service-connected disabilities.  The Board also finds it unlikely that the Veteran could perform manual labor.  His conditions result in moderate, constant pain in the lower extremities and constant severe pain in his upper extremities.  Thus, the Board finds it unlikely that the Veteran would be able to walk or stand for sustained periods or carry or lift items.  Again, the ultimate question of whether a veteran is capable of substantial gainful employment is a question for the adjudicator, and in this instance, the Board finds it highly unlikely that the Veteran would have been able to obtain and maintain substantially gainful employment, with consideration of his prior employment background, due to his service-connected disabilities.  Accordingly, the claim is granted.


ORDER

Entitlement to a TDIU from July 15, 2010 is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


